COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Samuel Espinoza Rodriguez v. The State of Texas

Appellate case number:    01-13-00447-CR
                          01-13-00448-CR

Trial court case number: 1356098
                         1356099

Trial court:              182nd District Court of Harris County

       On April 30, 2014, appellant filed his Motion to Modify Time to File Brief and Motion
for Record. The motion is GRANTED.
       The Clerk of this Court is directed to send appellant a copy of the record no later than 15
days from the date of this order. Appellant’s brief will be due 45 days from the date of this
order.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                   X Acting individually     Acting for the Court


Date: May 6, 2014